DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 12/27/21.
2.	The present application is being examined under the pre-AIA  first to invent provisions.
3.	Claims 1-20 are currently pending.
4.	Claims 1-6, 8-14 is currently amended.  Claims 7 and 15-20 are previously presented. 

                                                        Response: 35 U.S.C.  § 103
5.    Examiner Response:
The Applicant’s arguments on pages 13-15 with respect to the limitations of claim 1 that
states “detecting an automated triggering event which includes a predetermined environmental
change within a predetermined time interval greater than a predetermined threshold from the
environmental requirements of the equipment within the modeled data center; automatically updating the thermal analysis based on a detection of the automated triggering event” have been considered but are moot because the arguments do not apply to the current rejection.

6.    Applicants argue:
	“Paragraph [0054] of Rasmussen1 discloses that a room model is essentially a data center
100 and additional data related to the power and cooling consumption and capacity of each rack
may be included in an informational block. Paragraph [0064] of Rasmussen! discloses that a
user may designate one or more desired locations in the data center for the installation of new
equipment. Paragraph [0070] of Rasmussen] discloses that an analysis is conducted to determine
if there is adequate cooling at each rack in the facility and/or at individual pieces of the
equipment. However, Rasmussen1 does not disclose the above added features of claim 1. In
(Remarks: pages 13-14)

7.    Examiner Response:
	The examiner respectfully disagrees.  In paragraphs [0047], [0049] and Fig. 4 of Rasmussen ‘024 (Rasmussen1) reference, a determination is made by a user as to whether the layout generated is satisfactory.  If there’s a determination that the layout is not satisfactory, based on, for example the results of a cooling analysis, the procedure returns to stage 306 to change the layout of the equipment of the data center.  This process is repeated until there is a satisfactory model of the equipment in the layout of the data center.  This demonstrates that there’s a user reconfiguration of at least one modeled partition based on an updated thermal analysis.

8.    Examiner Response:
	The applicant’s arguments regarding claims 8 and 14 are the same arguments that are
mentioned for a previous claim. The response for these arguments is the same as the response for
the arguments listed above.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024) in view of Rasmussen et al. (U.S. PGPub 2007/0038414) in further view of Bash et al. (U.S. PGPub 2004/0217072) in further view of Morgan et al. (U.S. PGPub 2009/0138313) in further view of online reference Cool Job Allocation: Measuring the Power Savings of Placing Jobs at Cooling-Efficient Locations in the Data Center, written by Bash et al. 

Examiner’s note: Regarding the limitation of claim 1 that states “performing a thermal analysis of a data center”, the examiner notes the phrase "thermal analysis" is not defined within the claims.  The examiner considers the thermal analysis to be the analysis of adequate cooling at each rack and/or individual pieces of the equipment, since a thermal analysis tool can determine whether regions of the data center are very hot or very cool, see paragraph [0027] of the specification and paragraph [0070] of the Rasmussen et al. reference.

Regarding the limitation of claim 1 that states “receiving a user selection of at least one modeled partition location based on the overlaid thermal analysis”, the examiner notes a user designates one or more desired locations in a data center for the installation of new equipment. By there being a floor plan model that indicates the location of each of the number of equipment enclosures, and a user designating the pieces of equipment to a certain location, demonstrates that there is a selection of a modeled partition location based on the thermal analysis, since the location of where the new equipment is being designated is designated by a user and being modeled within the floor plan, see paragraph [0014] and paragraph [0064] of the Rasmussen et al. reference.
Regarding the limitation of claim 1 that states “and dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center to create a modeled data center region”, the examiner notes by having a room model, which is essentially a model of the data center that models the different locations of the data center and the equipment in the data center, demonstrates that a partition has been modeled, since different locations (regions) of the data center have been modeled, see paragraph [0048] and paragraph [0054] of the Rasmussen et al. reference.

Regarding the limitation of claim 1 that states “dynamically changing a data center air flow due to the modeled partition of each of the at least one modeled partition location by modeling an effect of physical partitions being placed within the data center to shield computing resources within a data center region from hotspots within the data center”, the examiner notes modeling the effect of a physical partition being placed within a data center to shield computer resources, is the same as modeling a partition that is at location within the data center, since this partition is be modeled as having an effect as a physical partition, since a simulation is taking place.  Also, the examiner considers the changing of the layout of the equipment in the data center to be changing the airflow due to the modeled partition of each of the at least one modeled partition, since the layout of the data center is being changed based on whether the design is providing adequate cooling for the racks and the equipment installed in the racks, see paragraph [0015], paragraph [0071] and Fig. 4 of the Rasmussen et al. ‘414 reference.
Regarding the limitation of claim 1 that states “a horizontal modeled partition and a vertical modeled partition which respectively horizontally and vertically enclose the computing 
Regarding the limitation of claim 1 that states “determining environmental requirements of equipment within the modeled data center region which is enclosed horizontally and vertically by the horizontal modeled partition and the vertical modeled partition to model settings for a heating, ventilation and air conditioning (HVAC) system”, the examiner notes the rack cooling performance is analyzed based on the geometric symmetry of the cluster of racks.  The examiner considers the cooling performance of the racks to be the environmental requirements of equipment, since the floor plan model includes a floor plan that indicates the location of the equipment enclosures and the indication of the cooling of the equipment, see paragraph [0015], paragraph [0153] – [0154] and paragraph [0162] – [0163] of the Rasmussen et al. ‘414 reference.
Regarding the limitation of claim 1 that states “detecting an automated triggering event which includes a predetermined environmental change within a predetermined time interval greater than a predetermined threshold from the environmental requirements of the equipment within the modeled data center”, the examiner considers the cooling fluid being delivered if the Tcomp’s are above the Tmax,set as being the triggering event, since the cooling fluid is not delivered to those components unless Tcomp’s is above the Tmax,set, see paragraph [0059] and paragraph [0062] of the Bash ‘072 reference.

Regarding the limitation of claim 1 that states “determining a volume of the modeled data center region which is a smaller data center region than the data center and is created by the modeled partition”, the examiner notes a floor plan model of the data center is developed that indicates the location of each of the number of equipment enclosures in the data center.  This demonstrates that there is a modeled partition.  Also, with defining a plurality of control volumes in the hot and cold aisle of the data center, demonstrates that a volume for the modeled data center region is determined, see paragraph [0015], paragraph [0029] and paragraph [0031] of the Morgan et al. reference. 
Regarding the limitation of claim 1 that states “accessing a job schedule in a database for the computing resources in the data center region”, the examiner considers the building module to be the database that includes a job schedule for the computing resources in a data center, since the building module includes routines for designing optimal layout of equipment in a facility, determining data center resource requirements, such as power requirements and cooling requirements, for electronic enclosures and/or equipment racks, see paragraph [0101] and Fig. 3 of the Morgan et al. reference.
Regarding the limitation of claim 1 that states “generating multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to implementation of the partition, based on the job schedule”, the examiner considers the models of the data center equipment to be the multiple 
Regarding the limitation of claim 1 that states “determining which model of the multiple models to implement for placement of the partition and the HVAC system controls thereby minimizing an energy impact of the job schedule”, the examiner considers the equipment of the data center being in a certain group as being the determination of which model of the multiple models to implement for placement of the partition, see paragraphs [0119] – [0120] of the Morgan et al. reference.

With respect to claim 1, Rasmussen et al. discloses “A method implemented in a computer infrastructure” as [Rasmussen et al. (paragraph [0103], paragraph [0111])];
“performing a thermal analysis of a data center” as [Rasmussen et al. (paragraph [0070])] Examiner's interpretation: The examiner notes the phrase "thermal analysis" is not defined within the claims.  The examiner considers the thermal analysis to be the analysis of adequate cooling at each rack and/or individual pieces of the equipment, since a thermal analysis tool can determine whether regions of the data center are very hot or very cool, see paragraph [0027] of the specification;
Examiner's interpretation: The examiner considers the room model to be the map of the data center, since the room model is the data center, where information about the power, cooling consumption and capacity of each rack is included in an informational block;
“receiving a user selection of at least one modeled partition location based on the overlaid thermal analysis” as [Rasmussen et al. (paragraph [0014], paragraph [0064])] Examiner's interpretation: A user designates one or more desired locations in a data center for the installation of new equipment. By there being a floor plan model that indicates the location of each of the number of equipment enclosures, and a user designating the pieces of equipment to a certain location, demonstrates that there is a selection of a modeled partition location based on the thermal analysis, since the location of where the new equipment is being designated is designated by a user and being modeled within the floor plan; 
“and dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center to create a modeled data center region.” as [Rasmussen et al. (paragraph [0048], paragraph [0054])] Examiner's interpretation: By having a room model, which is essentially a model of the data center that models the different locations of the data center and the equipment in the data center, demonstrates that a partition has been modeled, since different locations (regions) of the data center have been modeled;
“automatically requesting a user reconfiguration of the at least one modeled partition
based on the updated thermal analysis” as [Rasmussen et al. (paragraphs [0047], paragraph [0049], Fig. 4)] Examiner’s interpretation: A determination is made by a user as to whether the layout generated is satisfactory.  If there’s a determination that the layout is not satisfactory, 
While Rasmussen et al. teaches dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center, Rasmussen et al. does not explicitly disclose “dynamically changing a data center air flow due to the modeled partition of each of the at least one modeled partition location by modeling an effect of physical partitions being placed within the data center to shield computing resources within a data center region from hotspots within the data center; a horizontal modeled partition and a vertical modeled partition which respectively horizontally and vertically enclose the computing resources from a remaining portion of the data center such that heat emanating from the computing resources is shielded from the remaining portion of the data center by the horizontal modeled partition and the vertical modeled partition; determining environmental requirements of equipment within the modeled data center region which is enclosed horizontally and vertically by the horizontal modeled partition and the vertical modeled partition to model settings for a heating, ventilation and air conditioning (HVAC) system;
Rasmussen et al. ‘414 discloses “dynamically changing a data center air flow due to the modeled partition of each of the at least one modeled partition location by modeling an effect of physical partitions being placed within the data center to shield computing resources within a data center region from hotspots within the data center” as [Rasmussen et al. ‘414 (paragraph [0015], paragraph [0071], Fig. 4)] Examiner’s interpretation: Modeling the effect of a physical 
“a horizontal modeled partition and a vertical modeled partition which respectively horizontally and vertically enclose the computing resources from a remaining portion of the data center such that heat emanating from the computing resources is shielded from the remaining portion of the data center by the horizontal modeled partition and the vertical modeled partition” as [Rasmussen et al. ‘414 (paragraph [0153] –[0154])] Examiner’s interpretation: The Examiner considers the horizontal and vertical airflow components to be the horizontal and vertical modeled partitions, since these components are used to obtain an airflow solution for the airflow pattern; 
“determining environmental requirements of equipment within the modeled data center region which is enclosed horizontally and vertically by the horizontal modeled partition and the vertical modeled partition to model settings for a heating, ventilation and air conditioning (HVAC) system” as [Rasmussen et al. ‘414 (paragraph [0015], paragraph [0153] –[0154], paragraph [0162] –[0163])] Examiner’s interpretation: The rack cooling performance is analyzed based on the geometric symmetry of the cluster of racks.  The examiner considers the cooling performance of the racks to be the environmental requirements of equipment, since the 
Rasmussen et al. and Rasmussen et al. ‘414 are analogous art because they are from the same field endeavor of analyzing the heating and cooling of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al. by incorporating dynamically changing a data center air flow due to the modeled partition of each of the at least one modeled partition location by modeling an effect of physical partitions being placed within the data center to shield computing resources within a data center region from hotspots within the data center; a horizontal modeled partition and a vertical modeled partition which respectively horizontally and vertically enclose the computing resources from a remaining portion of the data center such that heat emanating from the computing resources is shielded from the remaining portion of the data center by the horizontal modeled partition and the vertical modeled partition; determining environmental requirements of equipment within the modeled data center region which is enclosed horizontally and vertically by the horizontal modeled partition and the vertical modeled partition to model settings for a heating, ventilation and air conditioning (HVAC) system as taught by Rasmussen et al. ‘414 for the purpose of determining the cooling and power requirements of a data center.
The motivation for doing so would have been because Rasmussen et al. ‘414 teaches that by determining the cooling and power requirements of a data center, the ability to avoid unexpected failures within the data center can be accomplished (Rasmussen et al. ‘414 (paragraph [0012] – [0014]).

Bash et al. ‘072 discloses “detecting an automated triggering event which includes a predetermined environmental change within a predetermined time interval greater than a predetermined threshold from the environmental requirements of the equipment within the modeled data center” as [Bash et al. ‘072 (paragraph [0059], paragraph [0062])] Examiner’s interpretation: The examiner considers the cooling fluid being delivered if the Tcomp’s are above the Tmax,set as being the triggering event, since the cooling fluid is not delivered to those components unless Tcomp’s is above the Tmax,set;
“automatically updating the thermal analysis based on a detection of the automated triggering event” as [Bash et al. ‘072 (paragraph [0062])] Examiner’s interpretation: The examiner considers the increase of the cooling fluid to be the updating the thermal analysis, since the increase in cooling fluid changes the temperature of rack;
Rasmussen et al., Rasmussen et al. ‘414 and Bash et al. ‘072 are analogous art because they are from the same field endeavor of analyzing the heating and cooling of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al. by incorporating detecting an 
The motivation for doing so would have been because Bash et al. ‘072 teaches that by analyzing the temperature of a rack supporting one or more electronic components, the ability to analyze the efficiency of the heat transfer can be accomplished (Bash et al. ‘072 (paragraph [0005] – [0006]).
While the combination of Rasmussen et al., Rasmussen et al. ‘414 and Bash et al. ‘072 teaches dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center, Rasmussen et al., Rasmussen et al. ‘414 and Bash et al. ‘072 do not explicitly disclose “determining a volume of the modeled data center region which is a smaller data center region than the data center and is created by the modeled partition; accessing a job schedule in a database for the computing resources in the data center region, generating multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to implementation of the partition, based on the job schedule, determining which model of the multiple models to implement for placement of the partition and the HVAC system controls thereby minimizing an energy impact of the job schedule”
Morgan et al. discloses “determining a volume of the modeled data center region which is a smaller data center region than the data center and is created by the modeled partition” as Examiner’s interpretation: A floor plan model of the data center is developed that indicates the location of each of the number of equipment enclosures in the data center.  This demonstrates that there is a modeled partition.  Also, with defining a plurality of control volumes in the hot and cold aisle of the data center, demonstrates that a volume for the modeled data center region is determined;
“accessing a job schedule in a database for the computing resources in the data center region” as [Morgan et al. (paragraph [0101], Fig. 3)] Examiner’s interpretation: The examiner considers the building module to be the database that includes a job schedule for the computing resources in a data center, since the building module includes routines for designing optimal layout of equipment in a facility, determining data center resource requirements, such as power requirements and cooling requirements, for electronic enclosures and/or equipment racks;
“generating multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to implementation of the partition, based on the job schedule” as [Morgan et al. (paragraph [0119] – [0120])] Examiner’s interpretation: The examiner considers the models of the data center equipment to be the multiple models of partition that is placed within a data center, since the equipment that is being modeled is equipment of the data center that is in a certain location of the data center.  Also, the examiner considers the determination as to whether the equipment meets the requirements of the data centers owned by a customer or specific subsets of a group, as being the job scheduling, since certain equipment of the data center will be placed in the data center of a specific subset where there will be specific heating and cooling requirements; 
“determining which model of the multiple models to implement for placement of the partition and the HVAC system controls thereby minimizing an energy impact of the job Examiner’s interpretation:  The examiner considers the equipment of the data center being in a certain group as being the determination of which model of the multiple models to implement for placement of the partition;
Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072 and Morgan et al. are analogous art because they are from the same field endeavor of analyzing the location of the components of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414 and Bash et al. ‘072 by incorporating determining a volume of the modeled data center region which is a smaller data center region than the data center and is created by the modeled partition; accessing a job schedule in a database for the computing resources in the data center region, generating multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to implementation of the partition, based on the job schedule, determining which model of the multiple models to implement for placement of the partition and the HVAC system controls thereby minimizing an energy impact of the job schedule as taught by Morgan et al. for the purpose of determining available power and cooling at specific areas and enclosures in a data center.
The motivation for doing so would have been because Morgan et al. teaches that by determining available power and cooling at specific areas and enclosures in a data center, the ability to determine the location of new equipment within the data center can be accomplished (Morgan et al. (paragraph [0013]).

Bash et al. discloses “and the job schedule is a schedule of a plurality of predetermined times corresponding with real-time load data of the computing resources in the data center region.” as [Bash et al. (Pg. 4, right col., 4th paragraph, “In practical implementations, etc.”)];
Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al. and Bash et al. are analogous art because they are from the same field endeavor of analyzing the location of the components of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072 and Morgan et al. by incorporating and the job schedule is a schedule of a plurality of predetermined times corresponding with real-time load data of the computing resources in the data center region as taught by Bash et al. for the purpose of analyzing thermally isolated portions of a data center.
The motivation for doing so would have been because Bash et al. teaches that by thermally isolated portions of a data center, the ability to determine potential savings in power can be accomplished (Bash et al. (Abstract, Pg. 8, sec. 6 Conclusion).

Examiner’s note: Regarding the limitation of claim 4 that states “wherein the modeled partition comprises at least one of a modeled wall partition, a modeled ceiling partition and a 
Regarding the limitation of claim 4 that states “and wherein the dynamic model further comprises modeling a number of diffusers, a placement of the diffusers, and a degree of opening of the diffusers required to maintain a desired temperature”, the examiner considers the perforated floor tiles to be the diffusers, since the perforated floor tiles provide cooling air to the racks from under the raised floor, see paragraph [0036] and paragraph [0098] of the Rasmussen et al. reference.  Diffusers provide cooling air into the data center, see paragraph [0044] of the specification.

With respect to claim 4, the combination of Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al. and Bash et al. discloses the method of claim 1 above, and Rasmussen et al. further discloses "wherein the modeled partition comprises at least one of a modeled wall partition, a modeled ceiling partition and a modeled floor partition composed of a thermally insulative material." as [Rasmussen et al. (paragraph [0014], paragraph [0051])] Examiner's interpretation: The examiner notes that the phrase “thermally insulative material” 
“and wherein the dynamic model further comprises modeling a number of diffusers, a placement of the diffusers, and a degree of opening of the diffusers required to maintain a desired temperature.” as [Rasmussen et al. (paragraph [0036], paragraph [0098])] Examiner’s interpretation: The examiner considers the perforated floor tiles to be the diffusers, since the perforated floor tiles provide cooling air to the racks from under the raised floor.  Diffusers provide cooling air into the data center, see paragraph [0044] of the specification;

With respect to claim 5, the combination of Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al. and Bash et al. discloses the method of claim 4 above, and Rasmussen et al. further discloses "wherein the modeled data center region segregates at least one of: a hotter area of the data center from a cooler area of the data center" as [Rasmussen et al. (paragraph [0036], Figs. 1 and 2 items 110A, 110B, 110C, 112A, 112B, and 112C)];
"and an area of the data center where a job is scheduled is closed off from an area of the data center not being utilized."

10.	Claims 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024), Rasmussen et al. (U.S. PGPub 2007/0038414), Bash et al. (U.S. PGPub 2004/0217072), Morgan et al. (U.S. PGPub 2009/0138313), online reference Cool Job Allocation: Measuring the Power Savings of Placing Jobs at Cooling-Efficient Locations in the Data Center, written by Bash et al. in view of Morales (U.S. Patent (9,426,903).

Examiner’s note: Regarding the limitation of claim 2 that states “wherein the dynamically modeling the HVAC system parameter comprises: determining the desired temperature of the modeled data center region, the examiner notes by the measured airflow through the floor tile being compared to the calculated airflow of the floor tile, demonstrates that a desired temperature for a region in the data center is determined, since if there is a difference in both of the values of the airflows by more than a predetermined threshold an indication or warning is given, see paragraph [0051] of the Rasmussen et al. reference.
Regarding the limitation of claim 2 that states “and modeling at least one HVAC parameter of the modeled data center region so that cooling provided by the HVAC system for the volume counteracts and thermodynamically balances heat generated by computing resources in the modeled data center region and maintains the modeled data center region at the desired temperature”, the examiner notes the airflow for a floor tile after equipment has been installed is measured. This demonstrates that a parameter is being measured, since the equipment that is in a new location of the data center is being modeled and the cooling and heating of that equipment has to be measured. Also, by modeling the equipment of the data center, the heating and cooling 

With respect to claim 2, the combination of Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al. and Bash et al. discloses the method of claim 1 above, and Rasmussen et al. further discloses “wherein the dynamically modeling the HVAC system parameter comprises: determining the desired temperature of the modeled data center region" as [Rasmussen et al. (paragraph [0051])] Examiner's interpretation: By the measured airflow through the floor tile being compared to the calculated airflow of the floor tile, demonstrates that a desired temperature for a region in the data center is determined, since if there is a difference in both of the values of the airflows by more than a predetermined threshold an indication or warning is given;
"and modeling at least one HVAC parameter of the modeled data center region so that cooling provided by the HVAC system for the volume counteracts and thermodynamically balances heat generated by computing resources in the modeled data center region and maintains the modeled data center region at the desired temperature." as [Rasmussen et al. (paragraph [0051], paragraph [0052])] Examiner's interpretation: The airflow for a floor tile after equipment has been installed is measured. This demonstrates that a parameter is being measured, since the equipment that is in a new location of the data center is being modeled and the cooling and heating of that equipment has to be measured. Also, by modeling the equipment of the data center, the heating and cooling analysis goes into how the equipment is going to be able to function;

Morales discloses “and wherein the modeled partition comprises flexible materials” as [Morales (Col. 6 lines 41-44, “Figs 2A, 2B and 2C illustrates one embodiment, etc.”, Col. 6 lines 59-64, “Flexible portion 182 may be made of a flexible material, etc.”)];
Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al., Bash et al. and Morales are analogous art because they are from the same field endeavor of monitoring a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al. and Bash et al. by incorporating and wherein the modeled partition comprises flexible materials as taught by Morales for the purpose of cooling computers in a data center.
The motivation for doing so would have been because Morales teaches that by having stacks that directs the cooling air from a rack mounted computer system to the openings in the ceiling, the ability to keep the cooling air carrying waste heat from the racking system segregated from the room ambient air in the computer room can be accomplished (Morales (Col. 1 line 41 – Col. 2 lines 1-9, “In many computer rooms, cooling air carrying, etc.”). 

With respect to claim 3, the combination of Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al., Bash et al. and Morales discloses the method of claim 2 above, and Rasmussen et al. further discloses “wherein the at least one HVAC system parameter comprises: the number of air conditioning units; 
the amount of air conditioning tonnage; 
a partition material R value; 
a ceiling tile R value; 
a floor R value;
the HVAC air flow rate; 
the HVAC air flow temperature; 
“a number of diffusers” as [Rasmussen et al. (paragraph [0036], Fig. 1 item 114)] Examiner’s interpretation: The examiner considers the perforated floor tiles to be the diffusers, since the perforated floor tiles provide cooling air to the racks from under the raised floor.  Diffusers provide cooling air into the data center, see paragraph [0044] of the specification;
a degree of opening of the diffusers; 
a placement of the diffusers; 
and a diffuser orientation.
wherein an R value is a measure of thermal resistance such that a larger R value indicates
effective insulation properties.

11.	Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024), Rasmussen et al. (U.S. PGPub 2007/0038414), Bash et al. (U.S. PGPub 2004/0217072), Morgan et al. (U.S. PGPub 2009/0138313), online .

Examiner’s note: Regarding the limitation of claim 6 that states “and at least one of: wherein the performing the thermal analysis comprises: determining average temperatures for regions of the data center based on the real- time temperature readings”, the examiner considers the calculated and actual airflows that are compared, to be the average temperature of a region, since the calculated and actual airflows that are compared are fit within a certain threshold, see paragraph [0051] of the Rasmussen et al. reference.

With respect to claim 6, the combination of Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al., Bash et al. and Morales discloses the method of claim 5 above, and Rasmussen et al. further discloses "and at least one of: wherein the performing the thermal analysis comprises: determining average temperatures for regions of the data center based on the real- time temperature readings" as [Rasmussen et al. (paragraph [0051])] Examiner's interpretation: The examiner considers the calculated and actual airflows that are compared, to be the average temperature of a region, since the calculated and actual airflows that are compared are fit within a certain threshold;
"determining air flow paths in the data center."
While the combination of Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al., Bash et al. and Morales teaches determining average temperatures for regions of the data center based on the real- time temperature readings, Rasmussen et al., Rasmussen et al. 
Chardon et al. further discloses “receiving real-time temperature and humidity readings from at least one environmental sensor in the data center” as [Chardon et al. (paragraph [0017] – [0018])];
Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al., Bash et al., Morales and Chardon et al. are analogous art because they are from the same field endeavor of monitoring a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al., Bash et al. and Morales by incorporating receiving real-time temperature readings from at least one environmental sensor in the data center as taught by Chardon et al. for the purpose of visualizing data of a data center.
The motivation for doing so would have been because Chardon et al. teaches that by using 3D color visualization to display the differences and changes in the monitored parameters of a data center, the ability to monitor a large number of parameters can be accomplished (Chardon et al. (paragraph [0002], paragraph [0015]). 

12.	Claims 7 and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024), Rasmussen et al. (U.S. PGPub 2007/0038414), Bash et al. (U.S. PGPub 2004/0217072), Morgan et al. (U.S. PGPub 2009/0138313), online reference Cool Job Allocation: Measuring the Power Savings of Placing .

Examiner’s note: Regarding the limitation of claim 7 that states “an indication of a portion of the computing resources that is to be maintained in a cool environment and an indication of a portion of the computing resources that is to operate in higher temperature environments”, the examiner notes by there being a heating and cooling subsystem and each subsystem has selected states that are for components in a certain subsystem, demonstrates that there is an indication that a portion of the resources should be in a cooling and higher temperature environment, see Pg. 545, right column, sec. 3 part A Finite State Automata of a HVAC system, 1st -2nd paragraph, "The schematic layout of a HVAC, etc.", Pg. 546, right column, sec. 4 part A Supervisory Controller Design, 1st - 2nd paragraph, "The objective of supervisory control, etc." and Figs. 2 and 3 of the Chiang et al. reference.

With respect to claim 7, the combination of Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al., Bash et al., Morales and Chardon et al. discloses the method of claim 6 above.
While the combination of Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al., Bash et al., Morales and Chardon et al. teaches changing the layout of the data center Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al., Bash et al., Morales and Chardon et al. do not explicitly disclose “wherein the map of the data center 
Chiang et al. discloses “wherein the map of the data center comprises at least one of:
a physical layout of the computing resources of the data center;
"an indication of a portion of the computing resources that is to be maintained in a cool environment and an indication of a portion of the computing resources that is to operate in higher temperature environments" as [Chiang et al. (Pg. 545, right column, sec. 3 part A Finite State Automata of a HVAC system, 1st -2nd paragraph, "The schematic layout of a HVAC, etc.", Pg. 546, right column, sec. 4 part A Supervisory Controller Design, 1st - 2nd paragraph, "The objective of supervisory control, etc.", Figs. 2 and 3)] Examiner's interpretation: By there being a heating and cooling subsystem and each subsystem has selected states that are for components in a certain subsystem, demonstrates that there is an indication that a portion of the resources should be in a cooling and higher temperature environment;
“a real-time indication of the computing resources that are currently operating.”
Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al., Bash et al., Morales, Chardon et al. and Chiang et al. are analogous art because they are from the same field endeavor of analyzing the heating and cooling of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al., Bash et al., Morales and Chardon et al. by incorporating an indication of a portion of the computing resources that is to be maintained in a cool environment and an 
The motivation for doing so would have been because Chiang et al. teaches that by designing a nonlinear controller in the heating and cooling subsystems, the event sequence can control the on/off event sequence of the system (Chiang et al. (Pg. 544, bottom of left column, “In this work we design a satisfactory, etc.”).

Examiner’s note: Regarding claim 15, the examiner considers the cooling analysis that determines whether the racks and the equipment installed within the racks have adequate cooling as being the modeled partition concentrating the cooling capacity and airflow to an area, since if one or more of the devices and/or racks are not receiving adequate cooling, the layout of the data center is changed, see paragraphs [0071] – [0072] of the Rasmussen et al. ‘414 reference.

With respect to claim 15, the combination of Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al., Bash et al., Morales, Chardon et al. and Chiang et al. discloses the method of claim 7 above, and Rasmussen et al. ‘414 further discloses “wherein the modeled partition of each of the at least one modeled partition concentrates cooling capacity and an air flow to an area of the data center where the job is scheduled.” as [Rasmussen et al. ‘414 (paragraph [0071] – [0072])] Examiner’s interpretation: The examiner considers the cooling analysis that determines whether the racks and the equipment installed within the racks have adequate cooling as being the modeled partition concentrating the cooling capacity and airflow 

Examiner’s note: Regarding claim 16, the examiner considers the rack being “off” as being the area of the data center being closed off, since the airflow is not flowing through the racks, see paragraph [0148] and paragraph [0153] of the Rasmussen et al. ‘414 reference.

With respect to claim 16, the combination of Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al., Bash et al., Morales, Chardon et al. and Chiang et al. discloses the method of claim 15 above, and Rasmussen et al. ‘414 further discloses “wherein areas of the data center not being utilized are closed off.” as [Rasmussen et al. ‘414 (paragraph [0148], paragraph [0153])] Examiner’s interpretation: The examiner considers the rack being “off” as being the area of the data center being closed off, since the airflow is not flowing through the racks;

With respect to claim 17, the combination of Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al., Bash et al., Morales, Chardon et al. and Chiang et al. discloses the method of claim 16 above, and Rasmussen et al. further discloses “wherein cooler air is circulated between the data center hot spots” as [Rasmussen et al. (paragraph [0011])];



Examiner’s note: Regarding claim 18, the examiner considers he adding of additional cooling capacity to be the to reduce the strain, since the addition of additional cooling capacity reduces the heat within the data center, see paragraph [0011] of the Rasmussen et al. reference.

With respect to claim 18, the combination of Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al., Bash et al., Morales, Chardon et al. and Chiang et al. discloses the method of claim 17 above, and Rasmussen et al. further discloses “wherein the circulating the cooler air between the data center hot spots reduces a strain on the HVAC system” as [Rasmussen et al. (paragraph [0011])] Examiner’s interpretation: The examiner considers the adding of additional cooling capacity to be the to reduce the strain, since the addition of additional cooling capacity reduces the heat within the data center;

With respect to claim 19, the combination of Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al., Bash et al., Morales, Chardon et al. and Chiang et al. discloses the method of claim 18 above, and Rasmussen et al. ‘414 further discloses “wherein the partition is not placed within the data center until a modeling of its placement and an effect of its placement is performed.” as [Rasmussen et al. ‘414 (paragraph [0070] – [0071], paragraph [0074], Fig. 4)];

Examiner’s note:  Regarding the limitation of claim 20 that states “wherein the shielding the computing resources from hotspots within the data center comprises semi-enclosing the computing resources with the partitions, the examiner considers the changing of the layout of the data center to be the semi-enclosing of the computing resources with the partitions, since the 
Regarding the limitation of claim 20 that states “wherein the modeled partition includes a plurality of modeled partitions including modeled partitions arranged at some angle between a horizontal axis and a vertical axis with respect to one another”, the examiner notes that the phrase “some angle” is not defined within the claims.  The equipment of the facility (data center) is modeled by a room model.  By modeling the data center and having equipment of the data center placed within different locations of the data that are vertical and horizontal, demonstrates they are arranged at some angel between the horizontal and vertical axis, see paragraph [0036], paragraph [0045] – [0046], paragraph [0048] and Figs. 2 and 8 of the Rasmussen et al. reference.

With respect to claim 20, the combination of Rasmussen et al., Rasmussen et al. ‘414, Bash et al. ‘072, Morgan et al., Bash et al., Morales, Chardon et al. and Chiang et al. discloses the method of claim 19 above, and Rasmussen et al. further discloses “wherein the shielding the computing resources from hotspots within the data center comprises semi-enclosing the computing resources with the partitions.” as [Rasmussen et al. (paragraph [0047], Fig. 4)] Examiner’s interpretation: The examiner considers the changing of the layout of the data center to be the semi-enclosing of the computing resources with the partitions, since the changing of the layout results in there being adequate cooling for the devices and/or racks and the semi0enclosing of the computing resources with the partitions is to improve the temperatures in the data center, see paragraph [0032] of the specification.

“wherein the modeled partition includes a plurality of modeled partitions including modeled partitions arranged at some angle between a horizontal axis and a vertical axis with respect to one another.” as [Rasmussen et al. (paragraph [0036], paragraph [0045] – [0046], paragraph [0048], Figs. 2 and 8)] Examiner’s interpretation: The examiner notes that the phrase “some angle” is not defined within the claims.  The equipment of the facility (data center) is modeled by a room model.  By modeling the data center and having equipment of the data center placed within different locations of the data that are vertical and horizontal, demonstrates they are arranged at some angel between the horizontal and vertical axis;

13.	Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024), in view of online reference Data Center Floor Plans, written by PTS Data Center Solutions in further view of Bash et al. (U.S. PGPub 2004/0217072) in further view of Morgan et al. (U.S. PGPub 2009/0138313) in further view of online reference Cool Job Allocation: Measuring the Power Savings of Placing Jobs at Cooling-.

Examiner’s note: Regarding the limitation of claim 8 that states “a thermal analysis tool configured to perform a thermal analysis of a data center”, the examiner notes there are turbulence models that initialize the analysis with the data obtained from prior similar solutions. This demonstrates that there is a modeling tool that performs the thermal analysis of the data center, since the turbulence models are the techniques that are used to analyze the data center, see paragraph [0072] of the Rasmussen et al. reference.
Regarding the limitation of claim 8 that states “automatically request a user reconfiguration of a partition based on the updated thermal analysis”, the examiner notes a determination is made by a user as to whether the layout generated is satisfactory.  If there’s a determination that the layout is not satisfactory, based on, for example the results of a cooling analysis, the procedure returns to stage 306 to change the layout of the equipment of the data center.  This process is repeated until there is a satisfactory model of the equipment in the layout of the data center.  This demonstrates that there’s a user reconfiguration of at least one modeled partition based on an updated thermal analysis, see paragraph [0047], paragraph [0049] and Fig. 4 of the Rasmussen et al. reference.
Regarding the limitation of claim 8 that states “a mapping tool configured to overlay the thermal analysis over a plurality of maps of the data center including a floor plan map of the data center and an elevation map of the data center to provide an overlaid thermal analysis so that cooler or hotter regions of the data center may be identified relative to a vertical axis of the data center”, the examiner considers the top view and the elevation view to be the maps of the data st paragraph, “Effective data center floor plans, etc.”, Pg. 2, Top Down View, 1st – 4th paragraph, “To establish a data center floor plan, etc.” and Pg. 3, Elevation View, 1st – 4th paragraph, “The elevation view evaluates the design, etc.” of the PTS reference. 
Regarding the limitation of claim 8 that states “detect an automated triggering event which includes a predetermined environmental change within a predetermined time interval greater than a predetermined threshold from the environmental requirements of the data center”, the examiner considers the cooling fluid being delivered if the Tcomp’s are above the Tmax,set as being the triggering event, since the cooling fluid is not delivered to those components unless Tcomp’s is above the Tmax,set, see paragraph [0059] and paragraph [0062] of the Bash et al. ‘072 reference.
Regarding the limitation of claim 8 that states “automatically updating the thermal analysis based on a detection of the automated triggering event”, the examiner considers the increase of the cooling fluid to be the updating the thermal analysis, since the increase in cooling fluid changes the temperature of rack, see paragraph [0062] of the Bash et al. ‘072 reference.
Regarding the limitation of claim 8 that states “access a job schedule in a database for the computing resources in the data center region”, the access a job schedule in a database for the computing resources in the data center region, see paragraph [0101] and Fig. 3 of the Morgan et al. reference.
Regarding the limitation of claim 8 that states “generate multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to implementation of the partition, based on the job schedule”, the examiner considers the models of the data center equipment to be the multiple 
Regarding the limitation of claim 8 that states “determine which model of the multiple models to implement for placement of the partition and the HVAC system controls thereby minimizing an energy impact of the job schedule”, the examiner considers the equipment of the data center being in a certain group as being the determination of which model of the multiple models to implement for placement of the partition, see paragraphs [0119] – [0120] of the Morgan et al. reference.
Regarding the limitation of claim 8 that states “the partition comprises a modeled wall partition”, the examiner notes there’s a room model that models the locations of the equipment in one or more rooms in the facility, which demonstrates that there’s a modeled wall partition, see paragraph [0128] and paragraph [0150] of the Morgan et al. reference.

With respect to claim 8, Rasmussen et al. discloses "A system" as [Rasmussen et al. (Abstract, paragraph [0012])];
"a thermal analysis tool configured to perform a thermal analysis of a data center" as [Rasmussen et al. (paragraph [0072])] Examiner's interpretation: There are turbulence models that initialize the analysis with the data obtained from prior similar solutions. This demonstrates 
“automatically request a user reconfiguration of a partition based on the updated thermal analysis” as [Rasmussen et al. (paragraph [0047], paragraph [0049], Fig. 4)] Examiner’s interpretation: A determination is made by a user as to whether the layout generated is satisfactory.  If there’s a determination that the layout is not satisfactory, based on, for example the results of a cooling analysis, the procedure returns to stage 306 to change the layout of the equipment of the data center.  This process is repeated until there is a satisfactory model of the equipment in the layout of the data center.  This demonstrates that there’s a user reconfiguration of at least one modeled partition based on an updated thermal analysis;
“wherein at least the thermal analysis tool is implemented on a computer infrastructure” as [Rasmussen et al. (paragraph [0104])];
While Rasmussen et al. teaches overlaying a thermal analysis on a map of the data center, Rasmussen et al. does not explicitly disclose “a mapping tool configured to overlay the thermal analysis over a a plurality of maps of the data center including a floor plan map of the data center and an elevation map of the data center to provide an overlaid thermal analysis so that cooler or hotter regions of the data center may be identified relative to a vertical axis of the data center”
PTS discloses “a mapping tool configured to overlay the thermal analysis over a  plurality of maps of the data center including a floor plan map of the data center and an elevation map of the data center to provide an overlaid thermal analysis so that cooler or hotter regions of the data center may be identified relative to a vertical axis of the data center” as [PTS, (Pg. 1, 1st paragraph, “Effective data center floor plans, etc.”, Pg. 2, Top Down View, 1st – 4th paragraph, “To establish a data center floor plan, etc.”, Pg. 3, Elevation View, 1st – 4th paragraph, “The  Examiner’s interpretation: The examiner considers the top view and the elevation view to be the maps of the data center, since they give a different layouts of the data center;
Rasmussen et al. and PTS are analogous art because they are from the same field endeavor of analyzing the heating and cooling of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al. by incorporating a mapping tool configured to overlay the thermal analysis over a plurality of maps of the data center including a floor plan map of the data center and an elevation map of the data center to provide an overlaid thermal analysis so that cooler or hotter regions of the data center may be identified relative to a vertical axis of the data center as taught by PTS for the purpose of designing an effective floor plan for a data center.
The motivation for doing so would have been because PTS teaches that by designing an effective floor plan for a data center, the ability to optimize the airflow and cooling of the data center without affecting the work flow and required service area can be accomplished (PTS (Pg. 1, Data Center Floor Plans, 1st paragraph, “Effective data center floor plans, etc.”).
While the combination of Rasmussen et al. and PTS teaches a mapping tool configured to overlay the thermal analysis over a plurality of maps of the data center including a floor plan map of the data center, Rasmussen et al. and PTS do not explicitly disclose “detect an automated triggering event which includes a predetermined environmental change within a predetermined time interval greater than a predetermined threshold from the environmental requirements of the data center; automatically updating the thermal analysis based on a detection of the automated 
Bash et al. ‘072 discloses “detect an automated triggering event which includes a predetermined environmental change within a predetermined time interval greater than a predetermined threshold from the environmental requirements of the data center” as [Bash et al. ‘072 (paragraph [0059], paragraph [0062])] Examiner’s interpretation: The examiner considers the cooling fluid being delivered if the Tcomp’s are above the Tmax,set as being the triggering event, since the cooling fluid is not delivered to those components unless Tcomp’s is above the Tmax,set;
“automatically updating the thermal analysis based on a detection of the automated triggering event” as [Bash et al. ‘072 (paragraph [0062])] Examiner’s interpretation: The examiner considers the increase of the cooling fluid to be the updating the thermal analysis, since the increase in cooling fluid changes the temperature of rack;
“the updated thermal analysis is displayed on a display device for selection of the
user reconfiguration of the partition.” as [Bash et al. ‘072 (paragraph [0079])];
Rasmussen et al., PTS and Bash et al. ‘072 are analogous art because they are from the same field endeavor of analyzing the heating and cooling of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al. and PTS by incorporating detect an automated triggering event which includes a predetermined environmental change within a predetermined time interval greater than a predetermined threshold from the environmental requirements of the data center; automatically updating the thermal analysis based on a detection of the automated triggering event; the updated thermal analysis is displayed on a 
The motivation for doing so would have been because Bash et al. ‘072 teaches that by analyzing the temperature of a rack supporting one or more electronic components, the ability to analyze the efficiency of the heat transfer can be accomplished (Bash et al. ‘072 (paragraph [0005] – [0006]).
While the combination of Rasmussen et al., PTS and Bash et al. ‘072 teaches a mapping tool configured to overlay the thermal analysis over a plurality of maps of the data center including a floor plan map of the data center, Rasmussen et al., PTS and Bash et al. ‘072 do not explicitly disclose “access a job schedule in a database for the computing resources in the data center region, generate multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to implementation of the partition, based on the job schedule, determine which model of the multiple models to implement for placement of the partition and the HVAC system controls thereby minimizing an energy impact of the job schedule; the partition comprises a modeled wall partition”
Morgan et al. discloses “access a job schedule in a database for the computing resources in the data center region” as [Morgan et al. (paragraph [0101], Fig. 3)] Examiner’s interpretation: The examiner considers the building module to be the database that includes a job schedule for the computing resources in a data center, since the building module includes routines for designing optimal layout of equipment in a facility, determining data center resource 
“generate multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to implementation of the partition, based on the job schedule” as [Morgan et al. (paragraph [0119] – [0120])] Examiner’s interpretation: The examiner considers the models of the data center equipment to be the multiple models of partition that is placed within a data center, since the equipment that is being modeled is equipment of the data center that is in a certain location of the data center.  Also, the examiner considers the determination as to whether the equipment meets the requirements of the data centers owned by a customer or specific subsets of a group, as being the job scheduling, since certain equipment of the data center will be placed in the data center of a specific subset where there will be specific heating and cooling requirements; 
“determine which model of the multiple models to implement for placement of the partition and the HVAC system controls thereby minimizing an energy impact of the job schedule” as [Morgan et al. (paragraph [0119] – [0120])] Examiner’s interpretation:  The examiner considers the equipment of the data center being in a certain group as being the determination of which model of the multiple models to implement for placement of the partition;
“the partition comprises a modeled wall partition” as [Morgan et al. (paragraph [0128], paragraph [0150])] Examiner’s interpretation: There’s a room model that models the locations of the equipment in one or more rooms in the facility, which demonstrates that there’s a modeled wall partition;

It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., PTS and Bash et al. ‘072 by incorporating access a job schedule in a database for the computing resources in the data center region, generate multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to implementation of the partition, based on the job schedule, determine which model of the multiple models to implement for placement of the partition and the HVAC system controls thereby minimizing an energy impact of the job schedule; the partition comprises a modeled wall partition as taught by Morgan et al. for the purpose of determining available power and cooling at specific areas and enclosures in a data center.
The motivation for doing so would have been because Morgan et al. teaches that by determining available power and cooling at specific areas and enclosures in a data center, the ability to determine the location of new equipment within the data center can be accomplished (Morgan et al. (paragraph [0013]).
While the combination of Rasmussen et al., PTS, Bash et al. ‘072 and Morgan et al. teaches accessing a job schedule in a database for the computing resources in the data center region, Rasmussen et al., PTS, Bash et al. ‘072 and Morgan et al. do not explicitly disclose “and the job schedule is a schedule of a plurality of predetermined times corresponding with real-time load data of the computing resources in the data center.”
th paragraph, “In practical implementations, etc.”)];
Rasmussen et al., PTS, Bash et al. ‘072, Morgan et al. and Bash et al. are analogous art because they are from the same field endeavor of analyzing the location of the components of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Rasmussen et al., PTS, Bash et al. ‘072 and Morgan et al. by incorporating and the job schedule is a schedule of a plurality of predetermined times corresponding with real-time load data of the computing resources in the data center as taught by Bash et al. for the purpose of analyzing thermally isolated portions of a data center.
The motivation for doing so would have been because Bash et al. teaches that by thermally isolated portions of a data center, the ability to determine potential savings in power can be accomplished (Bash et al. (Abstract, Pg. 8, sec. 6 Conclusion).
While the combination of Rasmussen et al., PTS, Bash et al. ‘072, Morgan et al. and Bash et al. teaches accessing a job schedule in a database for the computing resources in the data center region, Rasmussen et al., PTS, Bash et al. ‘072, Morgan et al. and Bash et al. do not explicitly disclose “and the data center comprises a plurality of environmental sensors to determine an average temperature in the data center region.”
Bash et al. ‘280 discloses “and the data center comprises a plurality of environmental sensors to determine an average temperature in the data center.” as [Bash et al. (Col. 9 lines 52-58, “In addition, during the time period step, etc.”)];

It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., PTS, Bash et al. ‘072, Morgan et al. and Bash et al. by incorporating and the data center comprises a plurality of environmental sensors to determine an average temperature in the data center as taught by Bash et al. for the purpose of managing the environment of a data center.
The motivation for doing so would have been because Bash et al. teaches that by managing the environment of a data center, the ability to control the scheme design to enable efficient energy utilization by the data center can be accomplished (Bash et al. (Col. 2 lines 62-67, “Described herein are systems and methods for an, etc.”, Col. 3 lines 3-8, “In one embodiment, the actuators may be controlled, etc.”).

14.	Claims 9-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024), online reference Data Center Floor Plans, written by PTS Data Center Solutions, Bash et al. (U.S. PGPub 2004/0217072), Morgan et al. (U.S. PGPub 2009/0138313), online reference Cool Job Allocation: Measuring the Power Savings of Placing Jobs at Cooling-Efficient Locations in the Data Center, written by Bash et al., Bash et al. (U.S. Patent 7,676,280) in view of Morales (U.S. Patent (9,426,903).

Examiner’s note: Regarding the limitation of claim 9 that states “wherein further comprising dynamically modeling a heating, ventilation and air conditioning (HVAC) system 
Regarding the limitation of claim 9 that states “wherein the partition and HVAC modeling tool is further configured to model an HVAC system based on the overlaid thermal analysis to provide a desired temperature in the modeled data center region”, the Examiner considers the system to model the HVAC system, since the both the partition and HVAC modeling tool are within the system.  The interpretation for this limitation is the same as the first limitation of the claim, see paragraph [0051] – [0052], paragraph [0054] and paragraph [0057] of the Rasmussen et al. reference.

With respect to claim 9, the combination of Rasmussen et al., PTS, Bash et al. ‘072, Morgan et al., Bash et al. and Bash et al. ‘280 discloses the method of claim 8 above, and Rasmussen et al. further discloses “wherein further comprising dynamically modeling a heating, ventilation and air conditioning (HVAC) system based on the overlaid thermal analysis and the at least one modeled partition location to provide a desired temperature in the model data center region” as [Rasmussen et al. (paragraph [0051] – [0052], paragraph [0054], paragraph [0057])] Examiner’s interpretation: The parameters for the power and the cooling are measured.  The cooling and power parameters are used to determine the cooling and power analysis of the 
“wherein the partition and HVAC modeling tool is further configured to model an HVAC system of the data center based on the overlaid thermal analysis to provide a desired temperature in the modeled data center region.” as [Rasmussen et al. (paragraph [0051] – [0052], paragraph [0054], paragraph [0057])] Examiner’s interpretation: The examiner considers the system to model the HVAC system, since the both the partition and HVAC modeling tool are within the system.  The interpretation for this limitation is the same as the first limitation of the claim; 
While the combination of Rasmussen et al., PTS, Bash et al. ‘072, Morgan et al., Bash et al. and Bash et al. ‘280 teaches dynamically modeling a modeled partition for each of the at least one modeled partition location in the data center, Rasmussen et al., PTS, Morgan et al., Bash et al. and Bash et al. ‘280 do not explicitly disclose “and wherein the modeled partition comprises flexible materials.”
Morales discloses “and wherein the modeled partition comprises flexible materials which are rolled-up” as [Morales (Col. 6 lines 41-44, “Figs 2A, 2B and 2C illustrates one embodiment, etc.”, Col. 6 lines 59-64, “Flexible portion 182 may be made of a flexible material, etc.”)];
Rasmussen et al., PTS, Bash et al. ‘072, Morgan et al., Bash et al., Bash et al. ‘280 and Morales are analogous art because they are from the same field endeavor of monitoring a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., PTS, Bash et al. ‘072, Morgan et al., Bash et al. and Bash et al. ‘280 by incorporating and wherein the modeled partition 
The motivation for doing so would have been because Morales teaches that by having stacks that directs the cooling air from a rack mounted computer system to the openings in the ceiling, the ability to keep the cooling air carrying waste heat from the racking system segregated from the room ambient air in the computer room can be accomplished (Morales (Col. 1 line 41 – Col. 2 lines 1-9, “In many computer rooms, cooling air carrying, etc.”). 

Examiner’s note: Regarding the limitation of claim 10 that states “wherein the modeling the HVAC system comprises modeling at least one HVAC system parameter”, the examiner notes modeling the floor plan that indicates the location of each of the number of equipment enclosures and an indication of the remaining cooling capacity is displayed on the floor plan, demonstrates that a parameter of the HVAC system is being modeled, since the parameters of the HVAC system facilitate the operations of the temperature, airflow, humidity, and air filtering of the data center, see paragraph [0014] and paragraphs [0051] - [0052] of the Rasmussen et al. reference.

With respect to claim 10, the combination of Rasmussen et al., PTS, Bash et al. ‘072, Morgan et al., Bash et al., Bash et al. ‘280 and Morales discloses the method of claim 9 above, and Rasmussen et al. further discloses “wherein the modeling the HVAC system comprises modeling at least one HVAC system parameter.” as [Rasmussen et al. (paragraph [0014], paragraph [0051], paragraph [0052])] Examiner's interpretation:  Modeling the floor plan that indicates the location of each of the number of equipment enclosures and an indication of the 
“and wherein the dynamic model further comprises modeling a number of diffusers, a placement of the diffusers, and a degree of opening of the diffusers required to maintain a desired temperature.” as [Rasmussen et al. (paragraph [0036], paragraph [0098])] Examiner’s interpretation: The examiner considers the perforated floor tiles to be the diffusers, since the perforated floor tiles provide cooling air to the racks from under the raised floor.  Diffusers provide cooling air into the data center, see paragraph [0044] of the specification;

Examiner’s note: Regarding claim 11, the examiner considers the perforated floor tiles to be the diffusers, since the perforated floor tiles provide cooling air to the racks from under the raised floor, see paragraph [0036] and Fig. 1 item 114 of the Rasmussen et al. reference.  Diffusers provide cooling air into the data center, see paragraph [0044] of the specification;

With respect to claim 11, the combination of Rasmussen et al., PTS, Bash et al. ‘072, Morgan et al., Bash et al., Bash et al. ‘280 and Morales discloses the method of claim 10 above, and Rasmussen et al. further discloses Rasmussen et al. further discloses “wherein the at least one HVAC system parameter comprises: a number of air conditioning units; 
an amount of air conditioning tonnage; 
a partition material R value; 
a ceiling tile R value; 
a floor R value;

a HVAC air flow temperature; 
“a number of diffusers” as [Rasmussen et al. (paragraph [0036], Fig. 1 item 114)] Examiner’s interpretation: The examiner considers the perforated floor tiles to be the diffusers, since the perforated floor tiles provide cooling air to the racks from under the raised floor.  Diffusers provide cooling air into the data center, see paragraph [0044] of the specification;
a degree of opening of the diffusers; 
a placement of the diffusers; 
and a diffuser orientation.
wherein an R value is a measure of thermal resistance such that a larger R value indicates
effective insulation properties.

Examiner’s note: Regarding the limitation of claim 12 that states “determine the desired temperature of the modeled data center region”, the examiner notes by the measured airflow through the floor tile being compared to the calculated airflow of the floor tile, demonstrates that a desired temperature for a region in the data center is determined, since if there is a difference in both of the values of the airflows by more than a predetermined threshold an indication or warning is given, see paragraph [0051] of the Rasmussen et al. reference.
Regarding the limitation of claim 12 that states “and model at least one HYAC system parameter so that cooling provided by the HVAC system for the volume of the modeled data center region counteracts heat generated by the computing resources in the modeled data center region and maintains the modeled data center region at the desired temperature”, the examiner notes the airflow for a floor tile after equipment has been installed is measured. This 

With respect to claim 12, the combination of Rasmussen et al., PTS, Bash et al. ‘072, Morgan et al., Bash et al., Bash et al. ‘280 and Morales discloses the method of claim 11 above, and Rasmussen et al. further discloses “determine the desired temperature of the modeled data center region” as [Rasmussen et al. (paragraph [0051])] Examiner's interpretation: By the measured airflow through the floor tile being compared to the calculated airflow of the floor tile, demonstrates that a desired temperature for a region in the data center is determined, since if there is a difference in both of the values of the airflows by more than a predetermined threshold an indication or warning is given;
“and model at least one HYAC system parameter so that cooling provided by the HVAC system for the volume of the modeled data center region counteracts heat generated by the computing resources in the modeled data center region and maintains the modeled data center region at the desired temperature” as [Rasmussen et al. (paragraph [0051], paragraph [0052])] Examiner's interpretation: The airflow for a floor tile after equipment has been installed is measured. This demonstrates that a parameter is being measured, since the equipment that is in a new location of the data center is being modeled and the cooling and heating of that equipment has to be measured. Also, by modeling the equipment of the data center, the heating and cooling analysis goes into how the equipment is going to be able to function;

With respect to claim 13, the combination of Rasmussen et al., PTS, Bash et al. ‘072, Morgan et al., Bash et al., Bash et al. ‘280 and Morales discloses the method of claim 12 above, and Rasmussen et al. further discloses “wherein the modeled data center region segregates at least one of: a hotter area of the data center from a cooler area of the data center” as [Rasmussen et al. (paragraph [0036], Figs. 1 and 2 items 110A, 110B, 110C, 112A, 112B, and 112C)];
“and an area of the data center where a job is scheduled from an area of the data center not being utilized.”

15.	Claims 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramussen et al. (U.S. PGPub 2007/0174024) in view of online reference Data Center Floor Plans, written by PTS Data Center Solutions in further view of Bash et al. (U.S. PGPub 2004/0217072) in further view of Morgan et al. (U.S. PGPub 2009/0138313) in further view of online reference Cool Job Allocation: Measuring the Power Savings of Placing Jobs at Cooling-Efficient Locations in the Data Center, written by Bash et al.

Examiner’s note: Regarding the limitation of claim 14 that states “providing a computer infrastructure operable to: perform a thermal analysis of a data center to identify cooler regions of the data center and hotter regions of the data center”, the Examiner considers the thermal analysis to be the analysis of adequate cooling at each rack and/or individual pieces of the equipment, since a thermal analysis tool can determine whether regions of the data center are very hot or very cool, see paragraph [0027] of the specification and paragraph [0070] of the Rasmussen et al. reference.

Regarding the limitation of claim 14 that states “wherein the thermal analysis is overlaid on an elevation plan such that cool or hot regions of the data center are identified relative to a vertical axis of the data center”, the examiner considers the determination of the layout of the equipment and the power and cooling requirements of the equipment as being the thermal analysis overlaid on an elevation plan, since there is a standard alternating hot aisle/cold aisle layout that must be specified as well as the total room cooling capacity must exceed the total room cooling load, see paragraph [0046] and Figs. 2 and 8 of the Rasmussen et al. reference.
Regarding the limitation of claim 14 that states “modeling at least one vertical or at least one horizontal partition at the location of the at least one vertical or the at least one horizontal partition to display airflow patterns relative to the vertical axis of the data center”, the examiner notes the room model models the equipment of the facility (data center), which demonstrates that a vertical horizontal partition is modeled, since the equipment of facility is placed vertically as shown in Figs. 2 and 8, see paragraph [0036], paragraph [0045] – [0046], paragraph [0048] and Figs. 2 and 8 of the Rasmussen et al. reference.
st paragraph, “Effective data center floor plans, etc.”, Pg. 2, Top Down View, 1st – 4th paragraph, “To establish a data center floor plan, etc.” and Pg. 3, Elevation View, 1st – 4th paragraph, “The elevation view evaluates the design, etc.” of the PTS reference.
Regarding the limitation of claim 14 that states “the maps of the data center comprise a floor plan view which includes a physical layout of the computing resources in the data center to determine regions of the data center that will need a physical partition”, the examiner considers the top view and the elevation view to be the maps of the data center, since they give a different layouts of the data center, see Pg. 1, 1st paragraph, “Effective data center floor plans, etc.”, Pg. 2, Top Down View, 1st – 4th paragraph, “To establish a data center floor plan, etc.” and Pg. 3, Elevation View, 1st – 4th paragraph, “The elevation view evaluates the design, etc.” of the PTS reference.
Regarding the limitation of claim 14 that states “detect an automated triggering event which includes a predetermined environmental change within a predetermined time interval greater than a predetermined threshold from the environmental requirements of the equipment within the modeled data center”, the examiner considers the cooling fluid being delivered if the Tcomp’s are above the Tmax,set as being the triggering event, since the cooling fluid is not 
Regarding the limitation of claim 14 that states “automatically update the thermal analysis based on a detection of the automated triggering event”, the examiner considers the increase of the cooling fluid to be the updating the thermal analysis, since the increase in cooling fluid changes the temperature of rack, see paragraph [0062] of the Bash et al. ‘072 reference.
Regarding the limitation of claim 14 that states “access a job schedule in a database for the computing resources in the data center region”, the examiner considers the building module to be the database that includes a job schedule for the computing resources in a data center, since the building module includes routines for designing optimal layout of equipment in a facility, determining data center resource requirements, such as power requirements and cooling requirements, for electronic enclosures and/or equipment racks, see paragraph [0101] and Fig. 3 of the Morgan et al. reference.
Regarding the limitation of claim 14 that states “generate multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to implementation of the partition, based on the job schedule”, the examiner considers the models of the data center equipment to be the multiple models of partition that is placed within a data center, since the equipment that is being modeled is equipment of the data center that is in a certain location of the data center.  Also, the examiner considers the determination as to whether the equipment meets the requirements of the data centers owned by a customer or specific subsets of a group, as being the job scheduling, since certain equipment of the data center will be placed in the data center of a specific subset where 
Regarding the limitation of claim 14 that states “determine which model of the multiple models to implement for placement of the partition and the HVAC system controls thereby minimizing an energy impact of the job schedule”, the examiner considers the equipment of the data center being in a certain group as being the determination of which model of the multiple models to implement for placement of the partition, see paragraph [0119] – [0120] of the Morgan et al. reference.

With respect to claim 14, Rasmussen et al. discloses “A method” as [Rasmussen et al. (paragraph [0103], paragraph [0111])];
“providing a computer infrastructure operable to: perform a thermal analysis of a data center to identify cooler regions of the data center and hotter regions of the data center” as [Rasmussen et al. (paragraph [0070])] Examiner's interpretation: The Examiner considers the thermal analysis to be the analysis of adequate cooling at each rack and/or individual pieces of the equipment, since a thermal analysis tool can determine whether regions of the data center are very hot or very cool, see paragraph [0027] of the specification;
“automatically request a user reconfiguration of a partition based on the updated thermal analysis” as [Rasmussen et al. (paragraph [0047], paragraph [0049], Fig. 4)] Examiner’s interpretation: A determination is made by a user as to whether the layout generated is satisfactory.  If there’s a determination that the layout is not satisfactory, based on, for example the results of a cooling analysis, the procedure returns to stage 306 to change the layout of the equipment of the data center.  This process is repeated until there is a satisfactory model of the 
“wherein the thermal analysis is overlaid on an elevation plan such that cool or hot regions of the data center are identified relative to a vertical axis of the data center” as [Rasmussen et al. (paragraph [0046], Figs. 2 and 8)] Examiner’s interpretation: The Examiner considers the determination of the layout of the equipment and the power and cooling requirements of the equipment as being the thermal analysis overlaid on an elevation plan, since there is a standard alternating hot aisle/cold aisle layout that must be specified as well as the total room cooling capacity must exceed the total room cooling load;
“modeling at least one vertical or at least one horizontal partition at the location of the at least one vertical or the at least one horizontal partition to display airflow patterns relative to the vertical axis of the data center.” as [Rasmussen et al. (paragraph [0036], paragraph [0045] – [0046], paragraph [0048], Figs. 2 and 8)] Examiner’s interpretation: The room model models the equipment of the facility (data center), which demonstrates that a vertical horizontal partition is modeled, since the equipment of facility is placed vertically as shown in Figs. 2 and 8;
While Rasmussen et al. teaches overlaying a thermal analysis on a map of the data center, Rasmussen et al. does not explicitly disclose “overlay the thermal analysis on a map maps of the data center to provide an overlaid thermal analysis which correlates the cooler regions of the data center and the hotter regions of the data center with computing resources of the data center so that cooler and hotter regions of the data center may be identified relative to a vertical axis of the data center; the partition includes a plurality of modeled partitions including a dropped ceiling partition and a raised floor partition; and the maps of the data center comprise a floor plan view 
PTS discloses “overlay the thermal analysis on a map maps of the data center to provide an overlaid thermal analysis which correlates the cooler regions of the data center and the hotter regions of the data center with computing resources of the data center so that cooler and hotter regions of the data center may be identified relative to a vertical axis of the data center” as [PTS, (Pg. 1, 1st paragraph, “Effective data center floor plans, etc.”, Pg. 2, Top Down View, 1st – 4th paragraph, “To establish a data center floor plan, etc.”, Pg. 3, Elevation View, 1st – 4th paragraph, “The elevation view evaluates the design, etc.”)] Examiner’s interpretation: The examiner considers the top view and the elevation view to be the maps of the data center, since they give a different layouts of the data center;
“the partition includes a plurality of modeled partitions including a dropped ceiling partition and a raised floor partition” as [PTS, (Pg. 3, Elevation View, 1st – 4th paragraph, “The elevation view evaluates the design, etc.”)];
“the maps of the data center comprise a floor plan view which includes a physical layout of the computing resources in the data center to determine regions of the data center that will need a physical partition.” as [PTS, (Pg. 1, 1st paragraph, “Effective data center floor plans, etc.”, Pg. 2, Top Down View, 1st – 4th paragraph, “To establish a data center floor plan, etc.”, Pg. 3, Elevation View, 1st – 4th paragraph, “The elevation view evaluates the design, etc.”)] Examiner’s interpretation: The examiner considers the top view and the elevation view to be the maps of the data center, since they give a different layouts of the data center;
Rasmussen et al. and PTS are analogous art because they are from the same field endeavor of analyzing the heating and cooling of a data center.

The motivation for doing so would have been because PTS teaches that by designing an effective floor plan for a data center, the ability to optimize the airflow and cooling of the data center without affecting the work flow and required service area can be accomplished (PTS (Pg. 1, Data Center Floor Plans, 1st paragraph, “Effective data center floor plans, etc.”).
While the combination of Rasmussen et al. and PTS teaches performing a thermal analysis of a data center to identify cooler regions of the data center and hotter regions of the data center, Rasmussen et al. and PTS do not explicitly disclose “detect an automated triggering event which includes a predetermined environmental change within a predetermined time interval greater than a predetermined threshold from the environmental requirements of the equipment within the modeled data center; automatically update the thermal analysis based on a detection of the automated triggering event”
Bash et al. ‘072 discloses “detect an automated triggering event which includes a predetermined environmental change within a predetermined time interval greater than a Examiner’s interpretation: The examiner considers the cooling fluid being delivered if the Tcomp’s are above the Tmax,set as being the triggering event, since the cooling fluid is not delivered to those components unless Tcomp’s is above the Tmax,set;
“automatically update the thermal analysis based on a detection of the automated triggering event” as [Bash et al. ‘072 (paragraph [0062])] Examiner’s interpretation: The examiner considers the increase of the cooling fluid to be the updating the thermal analysis, since the increase in cooling fluid changes the temperature of rack;
Rasmussen et al., PTS and Bash et al. ‘072 are analogous art because they are from the same field endeavor of analyzing the heating and cooling of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al. and PTS by incorporating detect an automated triggering event which includes a predetermined environmental change within a predetermined time interval greater than a predetermined threshold from the environmental requirements of the equipment within the modeled data center; automatically update the thermal analysis based on a detection of the automated triggering event as taught by Bash et al. ‘072 for the purpose of analyzing the temperature of a rack supporting one or more electronic components.
The motivation for doing so would have been because Bash et al. ‘072 teaches that by analyzing the temperature of a rack supporting one or more electronic components, the ability to analyze the efficiency of the heat transfer can be accomplished (Bash et al. ‘072 (paragraph [0005] – [0006]).

Morgan et al. discloses “access a job schedule in a database for the computing resources in the data center region” as [Morgan et al. (paragraph [0101], Fig. 3)] Examiner’s interpretation: The examiner considers the building module to be the database that includes a job schedule for the computing resources in a data center, since the building module includes routines for designing optimal layout of equipment in a facility, determining data center resource requirements, such as power requirements and cooling requirements, for electronic enclosures and/or equipment racks;
“generate multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to implementation of the partition, based on the job schedule” as [Morgan et al. (paragraph [0119] – [0120])] Examiner’s interpretation: The examiner considers the models of the data center equipment to be the multiple models of partition that is placed within a data center, since the equipment that is being modeled is equipment of the data center that is in a certain location of the data center.  Also, the examiner considers the determination as to whether the equipment meets 
“determine which model of the multiple models to implement for placement of the partition and the HVAC system controls thereby minimizing an energy impact of the job schedule” as [Morgan et al. (paragraph [0119] – [0120])] Examiner’s interpretation:  The examiner considers the equipment of the data center being in a certain group as being the determination of which model of the multiple models to implement for placement of the partition;
Rasmussen et al., PTS, Bash et al. ‘072 and Morgan et al. are analogous art because they are from the same field endeavor of analyzing the location of the components of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Rasmussen et al., PTS and Bash et al. ‘072 by incorporating access a job schedule in a database for the computing resources in the data center region, generate multiple models of a partition placement and HVAC system controls within the data center region to determine an effect of each model of the multiple models, prior to implementation of the partition, based on the job schedule, determine which model of the multiple models to implement for placement of the partition and the HVAC system controls thereby minimizing an energy impact of the job schedule as taught by Morgan et al. for the purpose of determining available power and cooling at specific areas and enclosures in a data center.
The motivation for doing so would have been because Morgan et al. teaches that by determining available power and cooling at specific areas and enclosures in a data center, the 
While the combination of Rasmussen et al., PTS, Bash et al. ‘072 and Morgan et al. teaches accessing a job schedule in a database for the computing resources in the data center region, Rasmussen et al., PTS, Bash et al. ‘072 and Morgan et al. do not explicitly disclose “the job schedule is a schedule of a plurality of predetermined times corresponding with real-time load data of the computing resources in the data center.”
Bash et al. discloses “the job schedule is a schedule of a plurality of predetermined times corresponding with real-time load data of the computing resources in the data center.” as [Bash et al. (Pg. 4, right col., 4th paragraph, “In practical implementations, etc.”)];
Rasmussen et al., PTS, Bash et al. ‘072, Morgan et al. and Bash et al. are analogous art because they are from the same field endeavor of analyzing the location of the components of a data center.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Rasmussen et al., PTS, Bash et al. ‘072 and Morgan et al. by incorporating the job schedule is a schedule of a plurality of predetermined times corresponding with real-time load data of the computing resources in the data center as taught by Bash et al. for the purpose of analyzing thermally isolated portions of a data center.
The motivation for doing so would have been because Bash et al. teaches that by thermally isolated portions of a data center, the ability to determine potential savings in power can be accomplished (Bash et al. (Abstract, Pg. 8, sec. 6 Conclusion).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147